Citation Nr: 0322534	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-09 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of overpayment in pension 
benefits in the amount of $108.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant," "claimant," 
or "debtor") served on active duty from October 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied a waiver of recovery of 
overpayment in pension benefits in the amount of $108, 
finding that, because the State was paying the appellant's 
$50 Medicare premium since 1999, which the appellant reported 
he was paying, a reduction in pension was warranted.  The 
appellant entered notice of disagreement with this decision 
in August 2001; the RO issued a statement of the case in 
November 2001; and the appellant entered a substantive 
appeal, on a VA Form 9, which was received in November 2001. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  Effective February 1984, the appellant was paid VA 
pension benefits; the appellant was notified by VA at the 
time of his original award letter and thereafter of his 
obligation to immediately notify VA of any change in income 
or expenses.

3.  The appellant's representation on a January 2001 Medical 
Expense Report that he was paying $50 per month for Medicare 
premiums, when in fact the State had been making those 
payments since 1999, resulted in an overpayment now 
calculated as $108.

4.  The appellant's inaccurate representation to VA that he 
was paying $50 per month for Medicare premiums does not 
constitute unfair or deceptive dealing, or exhibit an intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, that results in loss to the government.

5.  The appellant's failure to notify VA of the change in his 
income is the fault of the appellant, and VA was not at fault 
in the creation of the debt. 

6.  Collection of the debt would not deprive the appellant or 
family of basic necessities.  

7.  The appellant did not change his position to his 
detriment; his reliance on $108 in VA pension benefits did 
not result in relinquishment of a valuable right or the 
incurrence of a legal obligation. 

8.  Failure to make restitution would not result in unfair 
gain to the debtor.

9.  Recovery of overpayment may nullify the objective for 
which pension benefits were intended.  


CONCLUSION OF LAW

With reasonable doubt resolved in the appellant's favor, 
waiver of recovery of overpayment in pension benefits in the 
amount of $108 is warranted.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the Board finds 
that the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
are inapplicable to the this case.  See Barger v. Principi, 
16 Vet. App. 132 (2002) (the duties specified in the VCAA are 
not applicable to requests for a waiver of overpayment).

A waiver of recovery of an overpayment of pension benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  Recovery of an overpayment of pension 
benefits may not be waived where there is an indication of 
fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.963.

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the . . . Government."  The Board also 
notes that any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b) (2002).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Moreover, the statutory phrase "equity and good 
conscience" does not stand in isolation.  See Smith v. 
Derwinski, 
1 Vet. App. 267, 279 (1991).  The equity-and- good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.
2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of VA.
3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.
5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The appellant is seeking a waiver of recovery of overpayment 
of VA pension benefits in the amount of $108.  He essentially 
contends that to be forced to repay his debt at this time 
would place too much of a financial hardship on him. 

The basic facts of this case are not in dispute.  Effective 
February 1984, the appellant was paid VA pension benefits.  
The appellant was notified by VA at the time of his original 
award letter and thereafter of his obligation to immediately 
notify VA of any change in income or expenses.

On a January 2001 Medical Expense Report, the appellant wrote 
that he was paying $50 per month for Medicare premiums.  At 
the time he wrote this, the State of Minnesota was in fact 
making the Medicare payments on the appellant's behalf, and 
had been doing so since 1999.  The appellant's inaccurate 
representation to VA that he was paying $50 per month for 
Medicare premiums resulted in an overpayment now calculated 
as $108. 

In this case, the RO determined that the evidence 
demonstrated that the appellant acted in bad faith in the 
actions creating the indebtedness.  38 C.F.R. § 1.962.  After 
a review of the evidence, the Board finds that the 
appellant's inaccurate representation to VA that he was 
paying $50 per month for Medicare premiums comes close, but 
does not quite rise to the level of constituting unfair or 
deceptive dealing, or exhibit an intent to seek an unfair 
advantage, with knowledge of the likely consequences, that 
results in loss to the government.  The appellant's 
affirmative act of writing on a January 2001 Medical Expense 
Report the amount of $50 in the block labeled "AMOUNT PAID 
BY YOU," especially in light of the multiple previous 
notices to him since 1984 that he was required to report 
changes in medical expense payments, constitutes some 
evidence of deceptive dealing, or an intent to seek an unfair 
advantage, that an adjudicator of this claim could find 
constituted bad faith.  The Board notes that in his notice of 
disagreement the appellant pointed out in his favor that he 
reported all income to VA, but notably failed to mention the 
unfavorable fact that he inaccurately failed to report his 
reduced medical expenses to VA.  

In reaching the determination that this claim did not involve 
bad faith, the Board considered the appellant's written 
statement on his VA Form 9 that he did not "knowingly" do 
anything wrong in the creation of the overpayment, and the 
fact that, prior to the January 2001 Medical Expense Report, 
the most recent reminder to the appellant that he was 
responsible for reporting any decrease in recurring medical 
expenses was in June 1997.  The Board is extending the 
appellant every benefit of the doubt in the interpretation of 
his statement that he did not knowingly do anything wrong 
toward the creation of the debt.  For these reasons, the 
Board finds that, at this time, there was no bad faith on the 
part of the appellant in the creation of the $108 
overpayment.  By this decision, the appellant has been 
informed, so should have a heightened awareness, of what 
constitutes bad faith, how his actions in this case almost 
barred his claim by reaching the level of bad faith, and that 
he has the responsibility in the future to accurately and 
quickly report to VA all changes in income and expenses.  

Having found that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant, 
the Board will turn to the question of whether recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The Board finds 
that the appellant's failure to notify VA of the change in 
his medical expenses, which directly led to the pension 
overpayment in the amount of $108, is the appellant's fault.  
The appellant is responsible for the creation of the 
overpayment, both by failing to report a change in recurring 
medical expenses when the State began making his Medicare 
payments, and by his act of writing on a January 2001 Medical 
Expense Report the amount of $50 in the block labeled 
"AMOUNT PAID BY YOU."  

VA was not at fault in the creation of the debt.  
Notwithstanding the appellant's assertion that VA was somehow 
in error (he did not specify what the alleged error was), the 
Board finds no error or fault on the part of VA.  The 
appellant's unwarranted general assertion that VA was somehow 
at fault does not distract or lessen the sole fault of the 
appellant in the creation of this debt.

Collection of the debt would not deprive the appellant or his 
family of basic necessities.  The appellant's August 2001 
Financial Status Report reflects that the appellant's total 
monthly income is reported by him to be $707, while his total 
monthly expenses are $720 per month.  The Board notes, 
however, that the monthly expenses reported by the appellant 
in August 2001 included $50 per month for child support.  A 
Report of Contact form reflects that in June 2000, a Social 
Security Office reported that at that time $48 per month was 
being garnished from the appellant for child support.  As the 
record reflects that the appellant's youngest child was born 
in 1977, and the appellant's daughter was planning to 
graduate college in 1999, the basis for any continued 
mandatory or court-ordered child support payments is unclear.  

The appellant did not change his position to his detriment 
based on receipt of the $108 overpayment.  The record 
reflects no change based on receipt of the $108 in this case, 
and the appellant has not alleged that he made any change in 
reliance on this overpayment.

The Board finds that a failure to make restitution of $108, 
under the specific circumstances of this case, and with 
consideration of the amount involved, would not result in 
unfair gain to the debtor.  Waiver of the overpayment will 
make no discernable difference to the appellant. 

Finally, the Board finds that there is a possibility that 
recovery of overpayment may nullify the objective for which 
pension benefits were intended.  The record reflects that the 
appellant's income consists of Social Security Disability 
Insurance, with a lesser amount made up by VA pension.  
Recovery of overpayment would result in more than one half 
month's VA pension being withheld.  

By this Board decision, the appellant has been informed in 
writing once again of his responsibilities to promptly and 
accurately report all changes in income and expenses.  For 
these reasons, and with the resolution of reasonable doubt in 
the appellant's favor, the Board finds that, under the facts 
of this particular claim, waiver of recovery of overpayment 
in pension benefits in the amount of $108 would not be 
against equity and good conscience, so recovery of that 
amount by the Government may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963, 1.965. 


ORDER

Waiver of recovery of overpayment in pension benefits in the 
amount of $108 is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

